DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESTRICITONS/REJECTIONS WITHDRAWN
The restriction requirement of 4/19/21 has been withdrawn and claims 51-52 have been rejoined.  All of the 112 and prior art rejections set forth in the non-final rejection of 6/7/21, pages 2-9, paragraphs 2-9 have been withdrawn.

REJECTIONS REPEATED
There are no new rejections.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomasset et al. (US 2009/0176044) in view of Ashman et al. (US 2015/0013818).
	In regard to claim 51, Thomassett discloses a flexible packaging tube formed from a laminate comprising at least one first layer and one second layer (abstract). The first layer 3 forms the outer surface of the tubular body and a second layer 4 forms the inner surface of said tubular body [0048]. Thus, the second layer is an extruded main 
	Ashman discloses a film for a skirt of a flexible tube (abstract). The tube skirt comprises a multilayer film that comprises an inner layer of polyethylene that has a Young’s modulus (tensile modulus) of 931 MPa and an outer layer of oriented polyolefin with a young modulus of 3500 MPa (Table 1.3). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05.
	Thomassett and Ashman both disclose a flexible tube skirt that is formed from a multilayer film that comprises an inner layer of polyethylene and an outer layer of biaxially oriented polyolefin. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a polyethylene material having a Young’s Modulus of less than 1200 N/mm2 for an inner layer and a biaxially oriented polyolefin with a Young’s Modulus of greater than 3500 N/mm2 for the outer layer as disclosed by Ashman motivated by the expectation of forming a tube skirt with excellent flexibility, heat-sealing properties, and reduction in manufacturing costs of the skirt [Ashmann 0008].
Allowable Subject Matter
Claims 27-50 are allowed.  Applicant’s arguments of 9/7/21, in their entirety, are persuasive.
ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 9/7/21, in their entirety, are persuasive and claims 27-50 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
January 2, 2022